Christianson, J.
(dissenting). To administer justice in this case is, indeed, a perplexing problem. The lips of one of the parties to the transactions involved are sealed by death. The other party was sworn, and testified as a witness in his own behalf. He has a great deal to gain by a favorable determination. He admitted that he had made certain statements variant from his testimony. He had made certain notations upon cheeks after they had been cashed. These notations may have been made innocently, but the notations were favorable to the plaintiff, and it seems that his actions were susceptible of being construed as not altogether innocent.
There is much force in the deductions reached by Hr. Justice Grace on most of the propositions involved. But inasmuch as the trial court, who heard and saw the - plaintiff testify, apparently arrived at the conclusion that he was unworthy of belief, I am not prepared ,to say that the trial court’s findings should be overturned. The trial judge saw and heard the plaintiff and the other witnesses. We have merely the cold record before us.